Citation Nr: 9903518	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-33 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.  

3.  Entitlement to an effective date prior to April 12, 1996, 
for a grant of service connection for PTSD.


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1963 to 
April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and November 1997 rating 
decisions by the Milwaukee, Wisconsin, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The Board also 
notes that the veteran was represented by a private attorney 
at the outset of the appeal.  The attorney has withdrawn his 
representation in accordance with 38 C.F.R. § 20.608(a), 
effective August 1998, and the veteran no longer has a 
representative of record.

In a November 1997 rating decision, the RO denied a claim by 
the veteran for entitlement to secondary service connection 
for depression, anxiety, and psychosis due to PTSD.  The 
veteran filed a notice of disagreement in November 1997.  
This matter is hereby referred to the RO for appropriate 
action pursuant to 38 C.F.R. § 19.26 (1998). 

The Board notes that the RO issued a supplemental statement 
of the case in August 1998 addressing the question of whether 
there was clear and unmistakable error in assigning an 
effective date of April 12, 1996, for the grant of service 
connection for PTSD.  However, there does not appear to be 
any claim of clear and unmistakable error, no rating decision 
on the question of clear and unmistakable error, no notice of 
disagreement on this issue, and (even assuming there was a 
rating decision and notice of disagreement) there is no 
communication from the veteran in response to the August 1998 
supplemental statement of the case which can be construed as 
a substantive appeal.  Under the circumstances, the Board 
finds no basis for viewing any clear and unmistakable error 
issue to be in appellate status. 


FINDINGS OF FACT

1.  By rating decision in December 1996, service connection 
was established for PTSD, effective April 15, 1996, and a 30 
percent evaluation was assigned; the veteran initiated an 
appeal from the assignment of the 30 percent rating and the 
assignment of April 15, 1996, as the effective date. 

2.  By rating decision in November 1997, the RO denied a 
claim by the veteran for entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) and also determined that the 
correct effective date for the grant of service connection 
for PTSD was April 12, 1996; the veteran initiated an appeal 
from the denial of his TDIU claim. 

3.  By rating decision in July 1998, the RO assigned a 100 
percent schedular rating for the veteran's PTSD, effective 
April 12, 1996. 

4.  The veteran's formal claim for service connection for 
PTSD was received on April 12, 1996, and there is no evidence 
to show an earlier informal claim.


CONCLUSIONS OF LAW

1.  The veteran's appeal on the issues of entitlement to an 
increased rating for PTSD and for entitlement to a total 
rating due to individual unemployability based on service-
connected disability is moot.  38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 1998).

2.  The requirements for entitlement to an effective date 
prior to April 12, 1996, for a grant of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400(b)(2) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD and Total Rating Based on  
Individual Unemployability

In the instant case, the veteran appealed the assignment of a 
30 percent for PTSD and the denial of a total disability 
evaluation due to individual unemployability based on 
service-connected disability.  In a July 1998 RO decision, 
the veteran was assigned a 100 percent disability rating for 
PTSD.  As a result, the veteran has been granted the full 
benefit with regard to these particular issues on appeal.  
Accordingly, the Board does not have jurisdiction to review 
those issues on appeal and they are dismissed.  38 U.S.C.A. 
§§ 7104, 7105. 

II.  Entitlement to an Earlier Effective Date 

The record shows that a Veteran's Application for 
Compensation or Pension (VA Form 21-526) was date-stamped as 
received at the RO on April 12, 1996.  In this document, the 
veteran indicated that he was making a claim based on PTSD.  
In this document, the veteran also asserted that his PTSD 
began on February 15, 1996.

In a December 1996 rating decision, service connection was 
established for PTSD and an effective date of April 15, 1996, 
was assigned.  By rating decision in November 1997, the RO 
determined that the correct effective date was April 12, 
1996.

The applicable laws and regulations governing the effective 
dates for compensation provide that the effective date for 
service connection is the date following separation from 
active service, if the claim is received within one year 
after separation from service; otherwise, the effective date 
is based on the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).

In the present case, there is no evidence to show a claim for 
PTSD was received prior to April 12, 1996.  The records 
associated with the claims file reveal that the veteran 
requested service connection for a stomach condition in 1975 
and again in 1981 in conjunction with a claim for pension 
benefits.  There are no other claims for VA benefits until 
the April 1996 claim for service connection for PTSD.  The 
record also does not reveal that an informal claim pursuant 
to 38 C.F.R. § 3.155 was received prior to the April 12, 
1996, formal claim. 

It would appear from the February 1997 notice of disagreement 
filed by an attorney on the veteran's behalf that the appeal 
on the effective date issue resulted from an incorrect 
understanding and/or use of certain effective date language 
set forth in the regulations governing VA benefits.  It 
appears that an effective date of an increase was requested 
for a date one year prior to the date of the application.  
Under 38 C.F.R. § 3.400(o)(2), the effective date of in 
increase in a disability rating shall be the date it is 
factually ascertainable that an increase occurred if a claim 
is received within 1 year from such date.  However, the 
present case involves the assignment of the effective date 
for an original grant of service connection and is governed 
by the provisions of 38 C.F.R. § 3.400(b)(2) which clearly 
set the effective date as the date of receipt of claim if the 
claim is received more than one year after discharge from 
service. 

The Board has also considered whether there was an informal 
claim received prior to the April 12, 1996, formal claim.  
Under 38 C.F.R. § 3.155, once an informal claim is received, 
the VA is to send a formal claim to the claimant.  If the 
claimant then files a formal claim within 1 year, then the 
formal claim will be considered filed as of the date of 
receipt of the informal claim.  The Board notes that the 
record does include some VA medical records dated prior to 
April 12, 1996.  However, such records cannot be viewed as an 
informal claim since there had been no prior action on a 
formal claim.  38 C.F.R. § 3.157(b). 

In sum, the clear preponderance of the evidence is against a 
finding that an effective date prior to April 12, 1996, for 
the grant of service connection for PTSD is warranted. 


ORDER

The veteran's claim of entitlement to an increased rating for 
PTSD is moot.  The veteran's claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disability is moot.  The appeal is dismissed as to 
these two issues.  

Entitlement to an effective date prior to April 12, 1996, for 
a grant of service connection for PTSD is not warranted.  To 
this extent, the appeal is denied. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 6 -


